                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TENNESSEE

      TINA MULLINAX et al;                              )
                                                        )
             Plaintiffs;                                )
                                                        )
      v.                                                )                No. 3:18-cv-00002
                                                        )
      SEVIER COUNTY et al,                              )
                                                        )                Jury Trial Demanded
             Defendants.                                )

                               PLAINTIFFS’ SUPPLEMENTAL BRIEF

           Plaintiffs would demonstrate that Defendants Gregg and O’Connor must be held to the

  same standard as law enforcement under Section 1983 for the reasons below.

           In Judd v. City of Baxter, Tenn, et al.,1 the Sixth Circuit squarely addressed application of

  qualified immunity to a paramedic who had been sued for excessive force. As in the present case,

  Judd involved an excessive force claim against a paramedic who was not rendering or attempting

  to render medical treatment. The facts were that plaintiff Freddie Judd was home when he was

  informed the store he worked at was on fire.2 On arrival Judd saw firefighters trying to force open

  a locked door. Judd approached a police officer to give her his keys when, without warning the

  officer threw him in the gravel. Then defendant Robert Haney, a paramedic, “pounced on him,

  sticking his knee in [Judd’s] back.”3 Haney beat Judd repeatedly in the back and possibly caused

  Judd’s broken elbow.4 In considering the denial of qualified immunity for the excessive force

  claim against paramedic Haney the court held “paramedics who act in a law enforcement



  1
    No. 18-5748.
  2
    Id.
  3
    Id.
  4
    Id.



                                                    1
Case 3:18-cv-00002-JRG-DCP Document 106 Filed 09/03/20 Page 1 of 4 PageID #: 808
  capacity are held to the same standard as police officers.”5 The court noted multiple cases out

  of the Sixth Circuit holding “kneeing and/or jumping on top of a subdued subject constitutes

  excessive force.”6

           In Andrews v. Hickman County., Tenn.,7 the Sixth Circuit determined that even “[s]ocial

  workers are held to the same Fourth Amendment search and seizure standards as police officers.”8

  Significantly, the court reasoned:

                   [T]he Supreme Court has established that the Fourth Amendment's restrictions on
           unreasonable searches and seizures extend well beyond the police:

                    The Court has long spoken of the Fourth Amendment's strictures as restraints imposed upon
           “governmental action”—that is, “upon the activities of sovereign authority.” Accordingly, we have
           held the Fourth Amendment applicable to the activities of civil as well as criminal authorities....
           Because the individual's interest in privacy and personal security “suffers whether the government's
           motivation is to investigate violations of criminal laws or breaches of other statutory or regulatory
           standards,” it would be anomalous to say that the individual and his private property are fully
           protected by the Fourth Amendment only when the individual is suspected of criminal behavior.9

           Thus, it is clear that Defendants Gregg and O’Connor must be held to the same standard as

  law enforcement under Section 1983 unreasonable seizure and excessive force analysis.

           It is undisputed that Defendants Gregg and O’Connor were not attempting to render

  medical treatment, but acted in a law enforcement capacity by assisting Defendant Johnson in

  subduing, restraining, and threatening deadly force against Plaintiffs Brian and Tina Mullinax.

  Pursuant to Judd10 and Hickman11 (and as correctly urged by Defense counsel12) Gregg and

  O’Connor must be held to the same standard as law enforcement.




  5
    Id. (emphasis added).
  6
    Id.
  7
    700 F.3d 845 (6th Cir. 2012).
  8
    Id. at 863.
  9
    Id. at 858-9 (quoting New Jersey v. T.L.O., 469 U.S. 325, 335 (1985) (internal citations omitted)).
  10
     No. 18-5748.
  11
     700 F.3d 845.
  12
     See Doc. 49 at 10; and see Doc. 104 at 12.



                                                            2
Case 3:18-cv-00002-JRG-DCP Document 106 Filed 09/03/20 Page 2 of 4 PageID #: 809
           In the seconds leading up to involvement of Defendants Gregg and O’Connor, “Tina

  Mullinax was seated on the ground and not engaged in any resistance.”13 Defendant Gregg then

  rolled Tina over on the ground and restrained her while Johnson handcuffed her.14 Gregg is seen

  on video holding Tina down with his knee to her back between her shoulder blades and holding

  her right arm at her wrist over her head. O’Connor is seen kneeling on Tina’s calf and holding her

  down by clutching the waistband of her pants. A reasonable officer would understand that forcibly

  holding down a face-down detainee or striking her while restrained amounts to a constitutional

  violation,15 and the same standard applies to Defendants Gregg and O’Connor.

           O’Connor’s acts of aiming Johnson’s weapon at Brian Mullinax, yelling a series of

  expletives, ordering Brian to “get back inside,” and ordering Brian not to move constituted

  excessive force and unreasonable seizure under the Fourth Amendment.16 O’Connor must be held

  to the same standard as police officers, since he was acting in a law enforcement capacity. When

  considering whether an officer has acted reasonably, the court analyzes the totality of the

  circumstances, “including the severity of the crime at issue, whether the suspect poses an

  immediate threat to the safety of the officers or others, and whether he is actively resisting arrest

  or attempting to evade arrest by flight.”17 In the present case Brian Mullinax merely took out his

  phone and recorded a video. Brian had committed no crime, posed no threat to the safety of

  anyone, and clearly was not resisting or evading arrest as he lay face down on the ground.18



  13
     Doc. 104 at 12; and see Doc. 49-2.
  14
     Id.
  15
     Doc. 104 at 14 (citing Schreiber v. Moe, 596 F.3d 323, 332 (6th Cir. 2010) (“[S]triking a neutralized suspect who
  is secured by handcuffs is objectively unreasonable.”); Champion v. Outlook Nashville Inc., 380 F.3d 893, 903 (6th
  Cir. 2004) (“[I]t [is] also clearly established that putting substantial or significant pressure on a suspect’s back while
  that suspect is in a face-down prone position after being subdued and/or incapacitated constitutes excessive force.”)).
  16
     Doc. 49-2.
  17
     Graham v. Connor, 490 U.S. 386, 396 (1989).
  18
     Doc. 49-2.



                                                              3
Case 3:18-cv-00002-JRG-DCP Document 106 Filed 09/03/20 Page 3 of 4 PageID #: 810
         Respectfully submitted this 3rd day of September, 2020,

                                                       By: s/ Cameron D. Bell
                                                           Cameron D. Bell, BPR # 027772
                                                           800 S. Gay Street, Suite 1950
                                                           Knoxville, TN 37929


                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 3rd day of September, 2020, a copy of the foregoing Brief was
  filed electronically and served on all parties via operation of the Court’s electronic filing system.

                                                            s/ Cameron D. Bell
                                                            Cameron D. Bell




                                                   4
Case 3:18-cv-00002-JRG-DCP Document 106 Filed 09/03/20 Page 4 of 4 PageID #: 811
